DETAILED ACTION
	For this Office action, Claims 16-33 are pending.  Claims 1-15 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a management device (Claims 1 and 22 and their respective dependents), a cleaning chemical solution order placement system (Claim 27), a chemical solution order placement method (Claims 28, 30 and their respective dependents), and chemical solution cleaning planning methods (Claims 32 and 33) that only comprise and relate to abstract ideas and concepts such as the reception of information, the prediction of transmembrane differences via general trends and planning of chemical solution cleaning. This judicial exception is not integrated into a practical application because the final products of the claimed devices and methods are further abstract ideas such as a devised chemical solution cleaning plan and operating conditions adjustment information without a required practical change or physical product, such as a change in transmembrane pressure or a solution created in the chemical solution planning. Without a practical or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heiss, US Pat Pub. 2005/0139530, used in the grounds of rejection detailed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/20/2021